       Case 2:13-cr-00345-JAD-GWF Document 105 Filed 06/04/20 Page 1 of 1




 1                       UNITED STATES DISTRICT COURT

 2                             DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                  Case No. 2:13-cr-00345-JAD-GWF
 4
                 Plaintiff,                     ORDER
 5
           v.                                          ECF No. 104
 6
     TEVIN JEROME GREER,
 7
                 Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the hearing on request to modify
11   conditions/terms of supervised release currently scheduled for Monday, June 8,
12   2020 at 10:00 a.m., be vacated and continued to June 25th at 10:00 a.m.
13
14         DATED this 4th day of June, 2020.
15
16
17                                        UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
                                            3
